Citation Nr: 1729474	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-03 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a nasal fracture, status-post septoplasty, reconstruction, and rhinoplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Sico, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1986 through December 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued in June 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The Veteran requested a Travel Board hearing which was scheduled, and then postponed, in December 2009.  The hearing was rescheduled to March 2016, however, the Veteran failed to report without good cause.  As such, his hearing request is deemed withdrawn.  

The Board remanded the matter in June 2016, and has since been returned to the Board for adjudication.


FINDING OF FACT

The Veteran is receiving the maximum available schedular rating for a nasal fracture, status post septoplasty, reconstruction, and rhinoplasty.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of a nose fracture, status-post septoplasty, reconstruction, and rhinoplasty, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6502 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as an initial increased rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA's duty to notify has been met.

The RO in March 2006 sent a letter to the Veteran addressing the criteria for nasal disabilities.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and lay statements in support of the claim.  The Veteran was also afforded VA examinations which are adequate and part of the record as well.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Accordingly, the Board may proceed to address the merits of the claim.

II.  Legal Criteria and Analysis

The Veteran contends that the residuals of his nose disability are more severe than is contemplated by the currently assigned rating of 10 percent.  

By way of background, the RO originally granted service connection for residuals of a nasal fracture, status-post septoplasty, reconstruction, and rhinoplasty in a September 1997 Supplemental Statement of the Case (SSOC), and assigned a noncompensable rating, effective December 16, 1993.  In a June 2003 rating decision, the RO increased the Veteran's rating to 10 percent, effective February 9, 2003.  He filed his current request for increase in August 2005.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she, should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require reevaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Further, the Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that the competency of evidence differs from its weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interests may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).

The Veteran's nasal fracture, post-septoplasty, reconstruction and rhinoplasty, is rated under Diagnostic Code 6502.  Diagnostic Code 6502 provides a maximum rating of 10 percent rating for traumatic deviation of the nasal septum, with 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  38 C.F.R. § 4.97; Diagnostic Code 6502.  

As discussed below, a review of the evidence, both lay and medical, demonstrates that a disability rating in excess of 10 percent is not justified as a matter of law.  38 C.F.R. §§ 4.3, 4.7, 4.97.  

Relevant to the current appeal period, the Veteran was seen by VA for nasal examinations in July 2016, November 2009, October 2005, and February 2005.  These examinations discussed the Veteran's nasal fracture, post septoplasty, reconstruction and rhinoplasty.  In the July 2016 VA examination, the examiner discussed that the Veteran had a septoplasty and rhinoplasty while in service, and, three subsequent revision surgery's post service.  It was opined that the Veteran had some nasal scars, but no loss of a part of his nose, nor were his nasal passages exposed or disfigured.  However, the examiner went on to state, that the Veteran had reported a loss of sense of smell, but, no loss of sense of taste.

In the November 2009 VA examination, the examiner stated that upon physical examination the Veteran had a 20 percent obstruction bilaterally, with no nasal polyps, no septal deviation, no permanent hypertrophy from rhinitis, and, no rhinoscleroma.  With respect to scars and deformity, it was opined there was no "saddle nose," and no residual effects on his daily activities.

In October 2005 the Veteran returned to VA for examination.  The examiner opined that the Veteran had "saddling" of the nose, with a deformity to the left side.  The right nasal bone was depressed and the left nasal bone is convex to that side.  Upon a nasal examination, the examiner stated that same revealed the septum had some thickening and some obstruction in the nasal area, especially on the right side of about 20 to 30 percent.  His nose was very narrow internally without any major swelling, polyps, or other abnormalities.  The narrowing was secondary to the external deformities that were compressing the nasal vault in the superior aspect of the nose, on both sides, especially on the right. 

In February 2005 the Veteran was seen for a VA examination.  The examiner opined that the nose had a "saddle deformity" with a collapsed right nasal bone, and an overall shaped deformity to the right side.  The examiner stated that the septum was thickened in the valve area on the right side, which contributed to about a 20 to 30 percent obstruction.  The rest of the septum was stated to be in the midline and his turbinate's were not enlarged or obstructive.  The Veteran's nose was found to be very narrow in the dome, superior aspect, because of the collapsed nasal vault. 

The Board notes that the VA examinations showed the progression of the nasal fracture.  However, the Veteran currently has the maximum, 10 percent rating for his nasal fracture, status post septoplasty, reconstruction, and rhinoplasty.

The10 percent rating is the maximum rating applicable by law.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.97, Diagnostic Code 6502.  

Further, the Board has considered the applicability of other diagnostic codes.  Here, the Veteran's nasal fracture, status post septoplasty, reconstruction, and rhinoplasty, is not shown to involve any other factor that would warrant a rating under any other provision of the rating schedule for nasal disorders.  A liberal and sympathetic review of the claims file fails to show that there are any other facts which would result in a higher rating under other pertinent diagnostic criteria.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6502-24.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and an increased rating for his nasal fracture, status post septoplasty, reconstruction and rhinoplasty is not justified as a matter of law.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; See also Gilbert v. Derwinski.
1 Vet. App. 49 (1990).

III. Other Considerations

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regard to the increased rating claim for residuals of nasal fracture.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a disability rating in excess of for nasal fracture status-post septoplasty, reconstruction, and rhinoplasty, is denied.



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


